PER CURIAM.
We initially accepted jurisdiction to review District Board of Trustees v. Morgan, 890 So.2d 1155 (Fla. 5th DCA 2004), a decision by the Fifth District Court of Appeal certifying conflict with the First District Court of Appeal’s decision in O’Kon & Co. v. Riedel, 588 So.2d 1025 (Fla. 1st DCA 1991). See art. V, § 3(b)(4), Fla. Const. Upon further consideration, we have now determined that Morgan and O’Kon & Co. are factually distinct so that the decisions are not in conflict and may live side-by-side in the law of Florida. We therefore exercise our discretion and discharge jurisdiction. Accordingly, this review proceeding is dismissed.
It is so ordered.
PARIENTE, C.J., and WELLS, ANSTEAD, LEWIS, QUINCE, CANTERO, and BELL, JJ., concur.